Order entered March 8, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01421-CV

     WAL-MART STORES, INC.; WAL-MART STORES EAST, LP; WAL-MART
     LOUISIANA, LLC; SAM’S EAST, INC., AND SAM’S WEST, INC., Appellants

                                            V.

 XEROX STATE & LOCAL SOLUTIONS, INC. A/K/A/, F/K/A ACS STATE & LOCAL
                      SOLUTIONS, INC., Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-13629

                                        ORDER
      Before the Court is appellants’ March 6, 2019 unopposed second motion for extension of

time to file brief. We GRANT the motion and ORDER appellants’ brief be filed no later than

March 19, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE